Case: 2:20-cv-01873-ALM-MRM Doc #: 30 Filed: 12/16/20 Page: 1 of 1 PAGEID #: 223




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS


JOSEPH SHINE-JOHNSON,

                           Petitioner,                 :    Case No. 2:20-cv-1873

          - vs -                                            Chief Judge Algenon L. Marbley
                                                            Magistrate Judge Michael R. Merz

WARDEN,
 Belmont Correctional Institution,
                                                       :
                           Respondent.


                                 ORDER DISSOLVING STAY


          On May 1, 2020, Chief Magistrate Judge Elizabeth Preston Deavers, on Petitioner’s

Motion, stayed this habeas corpus case pending Petitioner’s exhaustion of state court post-

conviction proceedings (ECF No. 10). Judge Deavers required regular status reports on those

proceedings, and on November 4, 2020, Petitioner advised this Court that he had appealed to the

Ohio Supreme Court (Case No. 20-1302) and was awaiting that Court’s decision,

          The Court takes judicial notice from the website 1 of the Supreme Court of Ohio that on

December 15, 2020, that court declined to accept jurisdiction over Petitioner’s appeal. This

terminates Petitioner’s state court proceedings. Accordingly, the Stay of these proceedings is

DISSOLVED.

December 16, 2020.

                                                                  s/ Michael R. Merz
                                                                 United States Magistrate Judge

1
    www.supremecourt.Ohio.gov, visited December 16, 2020.

                                                       1
